Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s amendment filed on July 20, 2022 was received.  Claims 1-3 and 5-8 are in the application and are currently being examined. Claims 1 and 8 were amended.  Claim 1 is the only claim in independent form. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued June 2, 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.							Authorization for this examiner’s amendment was given in a telephone interview with Lawrence E. Laubscher, Jr. on July 29, 2022.  Support for this amendment is found in the Abstract, paragraphs 20, 42, 63-64, 76, 81-83, and 99 and Figs. 1-10 and 14-15.
Please amend claims 1-3 and 5-8 as follows: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

2. (Currently Amended) The apparatus according to claim 1, wherein said rotation axis of the at least one annular element is parallel to said longitudinal axis about which said container rotates; said at least one annular element being coaxial with said container.
	3. (Currently Amended) The apparatus according to claim 1, wherein said at least one   annular element is arranged facing said second outlet end with said annular surface that is conformed and arranged outside of said container in continuity with an inner surface of said container.
	5. (Currently Amended) The apparatus according to claim 1, wherein said protruding portions are extended in length and arranged inclined with respect to the rotation axis of said at least one  annular element, wherein the inclination of said protruding portions is such as to promote the discharge of the bulk material from said container when said at least one  annular element rotates in said first direction of rotation and such as to facilitate the retention of the bulk material inside said container when said at least one annular element rotates in said second direction of rotation.
	6. (Currently Amended) The apparatus according to claim 1, wherein said protruding portions are 
	7. (Currently Amended) The apparatus according to claim 1, wherein said at least one annular element extends axially in length 
	8. (Currently Amended) The apparatus according to claim 1, wherein a driving arrangement is configured to operate at least one annular element is rotated in said first direction of rotation during the rotation of said container, at a rotational speed that is greater than or equal with respect to a rotational speed of said first phase.




Claim Rejections
The previous claim rejection(s) on 1-3 and 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention on claims are withdrawn based on the following Examiner’s Amendment.
The claim rejections under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20060124053 A1 to Roberto Trebbi (hereinafter Trebbi) and further in view of US Pat. Num. 6,158,332 to Nothum (hereinafter Nothum) on claims 1-3, 5, and 8 were previously withdrawn based on Applicant’s amendment of claim 1 on February 4, 2022.
Support for this amendment is found in the Abstract, paragraphs 20, 42, 63-64, 76, 81-83, and 99 and Figs. 1-10 and 14-15.
Reasons for Allowance
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites: 
	
“A coating apparatus comprising: 					 

a container which is tubular and is able to have rotation about a longitudinal axis in a rotation direction of said container so as to move a bulk material contained within said container and which comprises a first inlet end for receiving the bulk material and a second outlet end opposite said first inlet end to permit a discharge of the bulk material;		a dispensing device arranged within said container and configured to dispense a coating material on the bulk material in said container; and 							at least one annular element arranged at or near said second outlet end and configured to regulate the discharge of the bulk material from said container;	 wherein said at least one annular element comprises an annular surface which is tubular and has a plurality of protruding portions which protrude from said annular surface towards the longitudinal axis and are configured to move the bulk material, 
said annular surface being coupled at the second outlet end of the container, and wherein said at least one annular element is actuatable to rotate in two opposite directions around a rotation axis of the at least one annular element independently of the rotation of said container, selectively in a first direction of rotation to allow exit of the bulk material from said container and in a second direction of rotation that is opposite to the first direction of rotation to prevent the discharge of the bulk material, said first direction of rotation of said at least one  annular element being in a same direction as said rotation direction of said container and said second direction of rotation of said at least one  annular element being opposite to the rotation direction of said container.”
In regards to independent claim 1, the closest prior art of record US Pat. Pub. No. 20060124053 A1 to Roberto Trebbi (hereinafter Trebbi) and further in view of US Pat. Num. 6, 158, 332 to Nothum (hereinafter Nothum) does not teach nor suggest:
 “A coating apparatus comprising: 					 

a container which is tubular and is able to have rotation about a longitudinal axis in a rotation direction of said container so as to move a bulk material contained within said container and which comprises a first inlet end for receiving the bulk material and a second outlet end opposite said first inlet end to permit a discharge of the bulk material;		… 
wherein said at least one annular element comprises an annular surface which is tubular and has a plurality of protruding portions which protrude from said annular surface towards the longitudinal axis and are configured to move the bulk material, 
said annular surface being coupled at the second outlet end of the container, and wherein said at least one annular element is actuatable to rotate in two opposite directions around a rotation axis of the at least one annular element independently of the rotation of said container, selectively in a first direction of rotation to allow exit of the bulk material from said container and in a second direction of rotation that is opposite to the first direction of rotation to prevent the discharge of the bulk material, said first direction of rotation of said at least one  annular element being in a same direction as said rotation direction of said container and said second direction of rotation of said at least one  annular element being opposite to the rotation direction of said container.”
as recited in independent claim 1.  None of the references and no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination of the following structure: “the annular surface of the at least one annular element coupled to the end of the container, with at least one annular element actuatable to rotate in two opposite directions around a rotation axis of the at least one annular element independently of the rotation of said container, where the container is tubular and is able to have rotation about a longitudinal axis in a rotation direction of said container so as to move a bulk material contained within said container “.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Karl Kurple/ 
Art Unit 1717
Primary Examiner